          Case 3:20-cv-05671-JD Document 105 Filed 12/04/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                           Civil Minutes


 Date: December 3, 2020                                                Judge: Hon. James Donato

 Time: 16 Minutes

 Case No.        C-20-05671-JD Epic Games, Inc. v. Google LLC et al
                 C-20-05761-JD In re Google Play Consumer Antitrust Litigation
                 C-20-05792-JD In re Google Play Developer Antitrust Litigation


 Attorney(s) for Plaintiff(s):     Jamie Boyer/Alison Chase/Hae Sung Nam/Andre M. Mura/
                                   Steve W. Berman/Bonny Sweeney/Peggy Wedgworth/
                                   Elizabeth C. Pritzker/Yonatan Even/Adam J. Zapala
 Attorney(s) for Defendant(s):     Brian Rocca/Sujal Shah

 Deputy Clerk: Lisa R. Clark                                         Court Reporter: JoAnn Bryce

                                         PROCEEDINGS

Status Conference -- Held (via Zoom webinar)

                                      NOTES AND ORDERS

Plaintiffs in the consumer action and Google will file a joint proposal on the scope and timing of
a motion to dismiss within 14 days of the filing of the amended complaint on December 28,
2020.

The parties will file a joint statement on the status of the disputed protective order item by
December 7, 2020.

A status conference is set for January 14, 2021, at 10 a.m. via Zoom webinar.




                                                  1
